SMDL #02-003
March 7, 2002
Dear State Medicaid Director:
I am writing to you regarding the Administrative Simplification Compliance
Act (ASCA), P.L. 107-105, signed into law by President Bush on December 27,
2001. This new law enables health plans, including the plans administered by
the single state Medicaid agencies, to obtain a one-year delay in the date by
which they must comply with the requirements of the rule titled &quot;Standards
for Electronic Transactions,&quot; published at 65 F.R. 50312, August 17, 2000.
Under the delay legislation, a health plan, clearinghouse, or provider
otherwise required to come into full compliance with the Transactions Rule by
October 17, 2002, may obtain the one-year extension by filing a compliance plan
with the Secretary by October 16, 2002. HHS will promulgate a model form to use
for filing these plans on or before March 31, 2002. Our intent is to make the
process as simple and straightforward as possible.
The extension is intended to provide time for all of the affected parties to
achieve full compliance. Obviously this is a very large task, which needs to be
pursued aggressively if states and their trading partners are to implement the
standards for electronic transactions successfully by October 16, 2003. Any
delay in state implementation activities is likely to jeopardize success and
also increase the ultimate cost of achieving compliance. The ASCA requires that
your compliance plan include a timeframe for testing that begins not later than
April 16, 2003. If your HIPAA activities are stopped or severely curtailed,
your agency may not even be able to meet these new compliance deadlines. We
note also that the ASCA does not delay the compliance date for the HIPAA
Privacy Rule, which remains April 14, 2003 for all covered entities (April 14,
2004 for small health plans). Delays by Medicaid agencies in implementing the
Transactions rule may lead to delays in meeting the requirements of the Privacy
Rule.
We recognize that all states are facing severe fiscal constraints for the
coming year and possibly beyond. It is critically important that you maintain
your level of effort to achieve HIPAA compliance. There are a wide variety of
reasons why you should continue your efforts:
&middot; The Centers for Medicare &amp; Medicaid Services has approved
enhanced funding at the 90-percent Federal financial participation level for
many of the Medicaid Management Information Systems (MMIS)-related HIPAA gap
analysis and remediation activities.
&middot; Using HIPAA standards to process crossover and third party
liability (TPL) claims will accelerate reimbursement and facilitate the use of

electronic data interchange. Any delay may prevent you from realizing
significant cost savings anticipated from the use of a standard coordination of
benefit and TPL process and may exacerbate state fiscal pressures.
&middot; Standardization of health care transaction information is expected
to greatly facilitate fraud detection, which has been estimated to cost payers
as much as eleven cents of every health care dollar spent.
&middot; It is essential to maintain state leadership in national HIPAA
workgroups and standard setting organizations. Lack of state representation
reduces your ability to get modifications adopted by national standard-setting
organizations, modifications that are critically needed to meet Medicaid
business needs within the mandated HIPAA standards.
&middot; HIPAA implementation does not lend itself to being stopped and then
restarted later without serious project compromises, inefficiencies, and cost
increases.
It is important to keep in mind that the HIPAA administrative simplification
requirements are expected to result ultimately in substantial savings to health
providers and payers, including Medicaid agencies. Thank you for your efforts
to date, and I look forward to succeeding together in meeting the initial HIPAA
challenge.
Sincerely,
/s/
Dennis G. Smith
Director
cc:
State Chief Information Officer
State HIPAA Coordinator
CMS Regional Administrators
CMS Associate Regional Administrators for Medicaid and State Operations
Lee Partridge
Director, Health Policy Unit

American Public Human Services Association
Joy Wilson
Director, Health Committee
National Conference of State Legislatures
Brent Ewig
Senior Director, Access Policy
Association of State and Territorial Health Officials
Matt Salo
Director of Health Legislation
National Governors Association
Jennifer King
Director of Health and Human Services Task Force
American Legislative Exchange Council
Dr. Michael H. Trujillo, MD, MPH, MS
Director
Indian Health Service
Trudi Matthews
Senior Health Policy Analyst
Council of State Governments

